Exhibit 10.51

 

MATSON, INC.

 

DEFERRED COMPENSATION PLAN

 

Amended and Restated Effective February 28, 2013

 

I.             PURPOSE.  Pursuant to a corporate reorganization, Alexander &
Baldwin, Inc. became a wholly-owned subsidiary of Alexander & Baldwin
Holdings, Inc. (“Holdings”) and Holdings assumed all the liabilities under the
Alexander & Baldwin, Inc. Deferred Compensation Plan.  On the Distribution Date
(as defined below), Holdings effected a spin-off distribution of its
wholly-owned subsidiary A & B II, Inc., renamed Alexander & Baldwin, Inc. (“New
A&B”) by distributing all of Holdings outstanding common stock in New A&B to
Holdings shareholders (the “New A&B Distribution”); Holdings was renamed
Matson, Inc. (the “Company”) and New A&B assumed that portion of the liabilities
under the Plan attributable to “New A&B Participants” (as defined in the
Employee Matters Agreement by and between the Company and New A&B dated as of
June 8, 2012).  As plan sponsor, Holdings adopted the amended, renamed and
restated Matson, Inc. Deferred Compensation Plan effective as of the
Distribution Date to provide participants in the Company’s Bonus Plan with the
opportunity to defer payment of awards under the Bonus Plan for a period
extending until retirement or other termination of employment or until the
expiration of the specific term (at least one full year in duration) elected by
the participant.  The Company hereby amends and restates the Plan effective as
of February 28, 2013 (the “Effective Date”).

 

The Plan is intended to be exempt from the participation, vesting, funding and
fiduciary requirements of Title I of the Employee Retirement Income Security Act
of 1974 (“ERISA”) pursuant to Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA
as a plan that is unfunded and maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees.

 

II.            DEFINITIONS.  For purposes of this Plan, the following
definitions shall be in effect:

 

Board shall mean the Company’s Board of Directors.

 

Bonus Plan shall mean the Matson, Inc. Cash Incentive Plan, which replaced the
Three-Year Performance Improvement Incentive Plan and the One-Year Performance
Improvement Incentive Plan.

 

Change In Control shall mean a “change in the ownership or effective control” of
the Company or a “change in the ownership of a substantial portion of the
assets” of the Company as defined in Section 409A of the Code and the final
regulations and any guidance promulgated thereunder.

 

Code shall mean the Internal Revenue Code of 1986, as amended.

 

Common Stock shall mean shares of the Company’s common stock.

 

--------------------------------------------------------------------------------


 

Distribution Date shall mean June 29, 2012, or such later date as Holdings
distributes its interest in New A&B to Holdings’ shareholders.

 

Employer shall mean the Company or the entity for whom services are performed
and with respect to whom the legally binding right to compensation arises, and
all entities with whom the Company would be considered a single employer under
Section 414(b) of the Code; provided that in applying Section 1563(a)(1), (2),
and (3) of the Code for purposes of determining a controlled group of
corporations under Section 414(b) or (c) of the Code, the language “at least 50
percent” is used instead of “at least 80 percent” each place it appears in
Section 1563(a)(1), (2), and (3) of the Code, and in applying Treasury
Regulation § 1.414(c)-2 for purposes of determining trades or businesses
(whether or not incorporated) that are under common control for purposes of
Section 414(c) of the Code, “at least 50 percent” is used instead of “at least
80 percent” each place it appears in Treasury Regulation § 1.414(c)-2; provided,
however, “at least 20 percent” shall replace “at least 50 percent” in the
preceding clause if there is a legitimate business criteria for using such lower
percentage.

 

Fair Market Value shall, with respect to the per share valuation of the Common
Stock on any relevant date, be the mean between the highest and lowest selling
prices per share of Common Stock on such date, as quoted on the Nasdaq National
Market or the NYSE (or any successor system), as applicable.  Should the Common
Stock become traded on a national securities exchange, then the Fair Market
Value per share shall be the mean between the highest and lowest selling prices
on such exchange on the date in question, as such prices are quoted on the
composite tape of transactions on such exchange.  If there is no reported sale
of Common Stock on the Nasdaq National Market or the NYSE (or any successor
system), as applicable, on the date in question, then the Fair Market Value
shall be the mean between the highest and lowest selling prices on the Nasdaq
National Market or the NYSE (or any successor system), as applicable, on the
last preceding date for which such quotation exists.

 

Identification Date shall mean each December 31.

 

Key Employee shall mean a participant who, on an Identification Date, is:

 

(a)           An officer of the Company having annual compensation greater than
the compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no
more than fifty officers of the Company shall be determined to be Key Employees
as of any Identification Date;

 

(b)           A five percent owner of the Company; or

 

(c)           A one percent owner of the Company having annual compensation from
the Company of more than $150,000.

 

If a participant is identified as a Key Employee on an Identification Date, then
such participant shall be considered a Key Employee for purposes of the Plan
during the period beginning on the first April 1 following the Identification
Date and ending on the next March 31. For purposes of  determining whether a
participant is a Key Employee, the “Company” shall mean the Company and its
affiliates that are treated as a single employer under Section 414(b) or

 

2

--------------------------------------------------------------------------------


 

(c) of the Code, and for purposes of determining whether a participant is a Key
Employee, Treasury Regulation § 1.415(c)-2(d)(4) shall be used to calculate
compensation.

 

Permanent Disability shall mean the inability of the participant to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment expected to result in death or to be of continuous
duration of twelve (12) months or more.

 

Plan Administrator shall mean the Administrative Committee appointed by the
Board (or such other committee as the Board may appoint from time to time).

 

Retirement shall mean (i) the participant’s termination of employment on or
after attainment of age sixty-five (65) or (ii) the participant’s early
retirement, with the prior approval of the Company (or parent or subsidiary
employing participant), on or after attainment of age fifty-five (55) and
completion of at least five (5) years of service.

 

Separation from Service shall mean termination of employment with the Employer,
other than due to death.  A participant shall be deemed to have experienced a
Separation from Service if the participant’s service with the Employer is
reduced to an annual rate that is less than fifty percent of the services
rendered, on average, during the immediately preceding three full years of
employment with the Employer (or if employed by the Employer less than three
years, such lesser period).

 

III.          ADMINISTRATION.  The Plan Administrator shall administer the Plan
and shall have full power and authority (subject to the provisions of the Plan)
to establish such rules and regulations as it may deem appropriate for proper
administration and to make such determinations under, and issue such
interpretations of, the Plan as it may deem necessary or advisable, in its sole
discretion.  Decisions of the Plan Administrator shall be final and binding on
all parties who have an interest in the Plan.

 

IV.          DEFERRAL ELECTION.  An individual selected for participation in the
Bonus Plan may elect to defer, for the period of time described below (“Deferral
Period”), all or part of his/her award(s) under the Bonus Plan.  Any such
election (“Deferral Election”) must be made in accordance with the following
provisions:

 

1.             Deferral Election Procedure.  In December of each calendar year,
the Plan Administrator will send to each individual selected for participation
in the upcoming performance cycle under the Bonus Plan an election form whereby
such individual may elect to defer the payment of all or part of any award made
to him/her for the upcoming performance cycle under the Bonus Plan.  The
Deferral Election form must be executed by the participant and delivered to the
Plan Administrator before the beginning of the particular performance cycle
under the Bonus Plan to which such election relates.

 

2.             Deferral Period.  The Deferral Period shall extend until the date
the participant experiences a Separation from Service.  At the time the Deferral
Election form is filed, the participant shall specify the date or dates
following his/her Separation from Service on

 

3

--------------------------------------------------------------------------------


 

which payments of the deferred award are to be made.  Once specified, such
payment schedule cannot be changed.  Notwithstanding the foregoing, prior to
January 1, 2005, participants could elect a payment date preceding the
participant’s Separation from Service, and any such election applicable to
compensation that was earned and vested prior to January 1, 2005, shall continue
to be effective on and after January 1, 2005, with respect to the compensation
deferred under such election and all interest or dividend equivalents credited
to such compensation.

 

3.             Minimum Deferral Amount.  A participant may elect to defer all or
any portion of his/her award under the Bonus Plan (with the balance to be paid
currently, i.e., on a non-deferred basis), provided the amount to be so deferred
is at least Two Thousand Dollars ($2,000.00).  The portion of each award which
is to be deferred pursuant to such election shall be credited to a separate
account (“Deferred Compensation Account”) maintained for the participant on the
Employer’s books.  The credit to such book account shall be made at the time the
award otherwise would be payable to the participant under the Bonus Plan in the
absence of his/her Deferral Election.

 

V.            CONVERSION ELECTION - COMMON STOCK-EQUIVALENT UNITS.  Subject to
the provisions stated below and pursuant to procedures determined by the Plan
Administrator or by the committee or individual(s) to which such authority is
delegated, the participant may make an election (“Conversion Election”) to have
all or any portion of his/her award under the Bonus Plan that is credited to
his/her Deferred Compensation Account, converted into Common Stock-equivalent
units which will be valued from time to time during the Deferral Period on the
basis of the Fair Market Value of the Common Stock.

 

1.             Timing of Conversion Election.  Conversion Elections shall be
made at the time the applicable Bonus Plan awards are determined.

 

2.             Limitation on Conversion Election.  The Conversion Election shall
be subject to the following limitations:

 

(i)            The portion of the award which may be converted into Common
Stock-equivalent units shall not exceed fifty percent (50%) of the total dollar
amount of such award, including the portion of such award payable currently and
the portion deferred under this Plan, and

 

(ii)           The dollar value of the Bonus Plan award which may be converted
into Common-Stock equivalent units under this Plan shall not, when added to the
Fair Market Value (at date of issuance) of any shares of Common Stock issued
under the Company’s Restricted Stock Bonus Plan in payment of all or part of the
balance of such award (exclusive of any bonus shares issued under the Restricted
Stock Bonus Plan), exceed fifty percent (50%) of the total dollar value of such
Bonus Plan award.

 

3.             Approval of Plan Administrator.  No Conversion Election shall be
effective, and no portion of the participant’s Deferred Compensation Account
shall actually be converted into Common Stock equivalent units, except to the
extent such Conversion Election is approved by the Plan Administrator.

 

4

--------------------------------------------------------------------------------


 

4.             Bonus Common Stock-Equivalent Units.  The deferred portion of any
award converted into Common Stock-equivalent units may, in the Plan
Administrator’s sole discretion, be credited, as a premium, with additional,
bonus Common Stock-equivalent units (“bonus units”) equal to up to 50% of the
number of Common Stock-equivalent units into which such portion is initially
converted.

 

VI.          VALUATION OF DEFERRED COMPENSATION ACCOUNTS.  From time to time
during the Deferral Period, the value of each Deferred Compensation Account
shall be adjusted to reflect an investment return on the balance credited to
such account, and such value and adjustments periodically shall be communicated
to each participant.  Such periodic valuation shall be made as follows:

 

1.             Cash Balance.  The deferred portion of any award valued in cash
shall be credited with interest, compounded annually, for each calendar year
falling in whole or in part within the Deferral Period.  Such interest shall be
at a per annum rate equal to the New York Reserve Bank discount rate in effect
as of January 15 of each calendar year within the Deferral Period plus 1%.

 

2.             Common Stock-Equivalent Units.

 

(i)            The Common Stock-equivalent units (including bonus units) will be
credited, at the time dividends are paid on outstanding shares of Common Stock,
with an amount (“dividend-equivalent credits”) equal to the dividends which
otherwise would be paid if the number of Common Stock-equivalent units in the
participant’s Deferred Compensation Account were actually outstanding shares of
Common Stock.

 

(ii)           Dividend-equivalent credits will be applied in the manner of a
dividend reinvestment plan to purchase additional Common Stock-equivalent units
valued at Fair Market Value on the applicable dividend payment date.

 

(iii)          If the employment of a participant terminates for any reason,
other than by reason of Retirement, death, or Permanent Disability, then:

 

(a)           such participant shall no longer have any right, title or interest
in any Common Stock-equivalent units which were credited as bonus units within
three (3) years prior to the date of such termination or discharge, and such
participant shall not be entitled to receive any payment with respect to such
bonus units, and

 

(b)           the Plan Administrator shall have the right, exercisable at its
discretion, to convert to cash any or all non-bonus Common Stock-equivalent
units which were credited to the participant’s account within three (3) years
prior to the date of such termination or discharge, at an amount equal to the
lesser of the original award amount that was converted to these non-bonus Common
Stock-equivalent units, and, an amount equal to the Fair Market Value per share
of Common Stock on the date of such termination or discharge multiplied by the
number of such Common Stock-equivalent units.

 

5

--------------------------------------------------------------------------------


 

(iv)          After the Common Stock-equivalent units have been credited to the
participant’s Deferred Compensation Account for a period of at least three
(3) years, that participant may elect, pursuant to procedures determined by the
Plan Administrator or by the committee or individual(s) to which such authority
is delegated, to have all or a portion of those units converted into cash on the
basis of the Fair Market Value (at date of conversion) of the shares of Common
Stock represented by such units; provided, however, that participants may not
make such an election if, at the time of the election, the participant is aware
of material non-public inside information regarding the Company; and provided
further that any such election must be made during the Company’s open trading
window period.  Any portion so converted to cash shall begin to earn interest in
accordance with Section VI.1. above and shall stop earning dividend-equivalent
credits.

 

(v)           Any Common Stock-equivalent units credited to a participant’s
Deferred Compensation Account shall automatically be converted into cash, on the
basis of the Fair Market Value (at the date of conversion) of the shares of
Common Stock represented by such units, upon the earlier of (A) the
participant’s termination of employment with the Employer for any reason or
(B) the expiration date of the Deferral Period in effect for such account
pursuant to the participant’s prior election.  Any amounts so converted to cash
shall begin to earn interest in accordance with Section VI.1. above.

 

(vi)          To the extent a participant’s Deferred Compensation Account was
credited with Holdings Common Stock-equivalent units immediately prior to the
New A&B Distribution, then immediately after the New A&B Distribution the number
of those units shall be adjusted upward to the number of Matson, Inc. Common
Stock-equivalent units determined by (a) multiplying the number of such units
credited to the Deferred Compensation Account immediately prior to the New A&B
Distribution by a fraction the numerator of which is the sum of the closing
price per share of Holdings common stock as traded on an ex-distribution basis
on the Distribution Date and the closing “when issued” price per share of the
New A&B common stock on that same trading day and the denominator is the closing
price per share of the Holdings common stock as traded on an ex-distribution
basis on the Distribution Date and (b) rounding down any resulting fractional
Holdings Common Stock-equivalent unit to the next whole such unit.  For purposes
of applying the three (3)-year measurement periods set forth in
Section VI.2(iii)(b) and Section VI.2(iv), the measurement period for each
additional Common Stock-equivalent unit that results from the foregoing
adjustment shall relate back to the date on which the original Common-Stock
equivalent unit as to which that adjustment was made was initially credited to
the participant’s Deferred Compensation Account.  In connection with the new A&B
Distribution, Holdings will be renamed Matson, Inc. and after that date all
references to Holdings in this Section V.2.(vi) shall be deemed a reference to
Holdings so renamed.  Any Common Stock equivalent units credited to a
participant’s Deferred Compensation Account after the date of the New A&B
Distribution shall be measured in terms of the common stock of Matson, Inc. on
each applicable valuation date under the Plan.

 

VII.         PAYMENT.  Upon the participant’s Separation from Service, each
Deferred Compensation Account maintained for the participant shall be paid out
either in installments or in a lump sum in accordance with the payment schedule
irrevocably designated by the participant for that account in the Deferral
Election form executed and filed by him/her in accordance with Section IV above;
provided, however, that such payments shall not commence later than 60 days

 

6

--------------------------------------------------------------------------------


 

following the participant’s Separation from Service.  The Plan Administrator
retains the sole discretion to determine when during the 60-day period the
payment will be made.  Notwithstanding any other provision in this Plan to the
contrary, any distribution scheduled to be made upon Separation from Service to
a participant who is identified as a Key Employee as of the date he or she
experiences a Separation from Service shall be delayed for a minimum of six
months following the participant’s Separation from Service.  Any payment to a
Key Employee delayed under this Plan shall commence on the first business day
after the six-month anniversary of the participant’s Separation from Service
and, during such six-month period, such payment shall be credited with interest
at a rate computed using 120% of the short-term applicable federal rate for a
semi-annual compounding period under Code Section 1274(d), applicable for the
month in which the participant’s Separation from Service occurs, provided that
such interest rate shall not exceed 120% of the long-term applicable federal
interest rate under Code Section 1274(d).  The identification of a participant
as a Key Employee shall be made by the Company, in its sole discretion, in
accordance with the Key Employee definition in Section II of the Plan and
sections 416(i) and 409A of the Code and the regulations promulgated thereunder.

 

In the event that a participant, who is also a Key Employee, dies prior to the
expiration of the six-month delay period described in this Article VII, the
benefit which would have been otherwise distributed to the deceased participant
shall be distributed to the participant’s beneficiary within 30 days following
the participant’s death.  The Plan Administrator retains the sole discretion to
determine when during the 30-day period the payment will be made.

 

VIII.       FUNDING.  Deferred Compensation Accounts shall not be funded and
shall be maintained by the Employer only as book reserves.  The Employer’s
obligation to pay such accounts as they become due and payable under the Plan
shall be at all times an unfunded and unsecured obligation of the Employer, and
the participants only shall have the status of general creditors with respect to
the amounts credited to their accounts and shall look solely and exclusively to
the general assets of the Employer for payment.

 

IX.          CHANGE IN CONTROL.  Notwithstanding any other provision of this
Plan, upon the occurrence of a Change In Control, all Common Stock-equivalent
units which previously were credited as bonus units shall immediately vest, the
provisions of Section VI.2.(iii)(b) with respect to the conversion rights of the
Company applicable to non-bonus Common Stock-equivalent units shall terminate,
all outstanding Common Stock-equivalent units at the time credited to
outstanding Deferred Compensation Accounts shall immediately be converted into
cash on the basis of the higher of (i) the Fair Market Value of the Common Stock
at the time of such Change of Control or (ii) the highest price paid per share
of Common Stock in effecting the Change In Control, and the amount outstanding
in each Deferred Compensation Account after such conversion shall be paid out in
a single lump sum to the participants within thirty (30) days after such Change
In Control, whereupon the Plan shall terminate, provided that such Plan
termination complies with the requirements of Code Section 409A.

 

X.            BENEFICIARY DESIGNATIONS.  Each participant may file with the Plan
Administrator a written designation of one or more primary beneficiaries and one
or more contingent beneficiaries to whom payments otherwise due the participant
under the Plan are to be

 

7

--------------------------------------------------------------------------------


 

made after his/her death, in such amounts and at such times as would have been
made to the participant had he/she lived.  The written designation must be
received by the Plan Administrator prior to the participant’s death.  Such
payments shall be divided among the primary beneficiaries who survive the
participant in such proportion as the participant shall direct in his/her
written designation.  If no primary beneficiary survives the participant, such
payment shall be divided among the contingent beneficiaries who survive the
participant in such proportion as the participant shall direct in his/her
written designation.  If no primary or contingent beneficiary survives the
participant or is named by the participant, such payments shall be made to the
participant’s estate.  At the discretion of the Plan Administrator, payments to
the participant’s estate may be made in a lump sum equal to the total value of
the participant’s account.  The participant may from time to time change his/her
beneficiary designation by filing a new written designation with the Plan
Administrator.  A beneficiary may not, under any circumstances, change the time
and form of the payments due to them pursuant to this Plan.

 

XI.          CLAIMS PROCEDURES.

 

1.             Claims Procedure.  Any individual (“claimant”) who has not
received benefits under the Plan that he or she believes should be paid shall
make a claim for such benefits as follows:

 

(i)            Initiation - Written Claim.  The claimant initiates a claim by
submitting to the Plan Administrator a written claim for the benefits.

 

(ii)           Timing of Plan Administrator Response.  The Plan Administrator
shall respond to such claimant within 90 days after receiving the claim.  If the
Plan Administrator determines that special circumstances require additional time
for processing the claim, the Plan Administrator can extend the response period
by an additional 90 days by notifying the claimant in writing, prior to the end
of the initial 90-day period, that an additional period is required.  The notice
of extension must set forth the date by which the Plan Administrator expects to
render its decision.

 

(iii)          Notice of Decision.  If the Plan Administrator denies part or all
of the claim, the Plan Administrator shall notify the claimant in writing of
such denial.  The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant.  The notification shall set forth:

 

(a)           A reference to the specific provisions of the Plan on which the
denial is based,

 

(b)           A description of any additional information or material necessary
for the claimant to perfect the claim and an explanation of why it is needed,

 

(c)           An explanation of the Plan’s review procedures and the time limits
applicable to such procedures, and

 

8

--------------------------------------------------------------------------------


 

(d)           A statement of the claimant’s right to bring a civil action under
the Employee Retirement Income Security Act of 1974 (“ERISA”)
Section 502(a) following an adverse benefit determination on review.

 

2.             Review Procedure.  If the Plan Administrator denies part or all
of the claim, the claimant shall have the opportunity for a full and fair review
by the Plan Administrator of the denial, as follows:

 

(i)            Initiation - Written Request.  To initiate the review, the
claimant, within 60 days after receiving the Plan Administrator’s notice of
denial, must file with the Plan Administrator a written request for review.

 

(ii)           Additional Submissions - Information Access.  The claimant shall
then have the opportunity to submit written comments, documents, records and
other information relating to the claim.  The Plan Administrator shall also
provide the claimant, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claimant’s claim for benefits.

 

(iii)          Timing of  Plan Administrator Response.  The  Plan Administrator
shall respond to the claimant’s request for review within 60 days after
receiving the request.  If the Plan Administrator determines that special
circumstances require additional time for processing the request, the Plan
Administrator can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required.  The notice of extension must set
forth the date by which the Plan Administrator expects to render its decision.

 

(iv)          Notice of Decision.  If the Plan Administrator affirms the denial
of part or all of the claim, the Plan Administrator shall notify the claimant in
writing of such denial.  The Plan Administrator shall write the notification in
a manner calculated to be understood by the claimant.  The notification shall
set forth the specific reason for the denial and a reference to the specific
provisions of the Plan on which the denial is based.

 

3.             Authority.  In determining whether to approve or deny any claim
or any appeal from a denied claim, the Plan Administrator shall exercise its
discretionary authority to interpret the Plan and the facts presented with
respect to the claim, and its discretionary authority to determine eligibility
for benefits under the Plan.  Any approval or denial shall be final and
conclusive upon all persons.

 

4.             Exhaustion of Remedies.  Except as required by applicable law, no
action at law or equity shall be brought to recover a benefit under the Plan
unless and until the claimant has: (i) submitted a claim for benefits, (ii) been
notified by the Plan Administrator that the benefits (or a portion thereof) are
denied, (iii) filed a written request for a review of denial with the Plan
Administrator, and (iv) been notified in writing that the denial has been
affirmed.

 

XII.        INALIENABILITY.  No participant or beneficiary, or any other person
having or claiming to have any interest of any kind or character in or under
this Plan or in any of the Deferred Compensation Accounts or any part thereof or
payment therefrom shall have the right

 

9

--------------------------------------------------------------------------------


 

to sell, assign, transfer, convey, hypothecate, anticipate, pledge or otherwise
dispose of such interest (except for a qualified domestic relations order); and
to the extent permitted by law, such interest shall not be subject to any
liabilities or obligations of the participant or to any bankruptcy proceedings,
creditor claims, attachment, garnishments, execution, levy or other legal
process against such participant or his/her property.

 

XIII.       PLAN DURATION AND AMENDMENT.  The Plan shall become effective
immediately upon the Distribution Date after adoption by the Board.  The Board
may amend, modify or terminate the Plan at any time thereafter; provided,
however, that no such action shall adversely affect the rights of participants
with respect to their outstanding Deferral Elections under the Plan and the
payment of their Deferred Compensation Accounts in accordance with those
elections.

 

XIV.       NO EMPLOYMENT RIGHTS.  Nothing in the Plan shall confer upon any
participant any right to continue in the Employer’s service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Employer or of the participant, which rights are hereby expressly
reserved by each, to terminate the participant’s employment at any time for any
reason, with or without cause, except to the extent such right is expressly
limited by any written employment in effect between the Employer and such
participant.

 

XV.         WITHHOLDING TAXES.  All amounts which become payable under the Plan
shall be subject to the Employer’s collection of all applicable Federal, state
and local income and employment taxes required to be withheld therefrom.

 

XVI.       GOVERNING LAW.  The provisions of the Plan shall, to the extent not
preempted by the Employee Retirement Income Security Act of 1974, as amended
(ERISA), be governed by and construed in accordance with the laws of the State
of Hawaii without resort to that State’s conflict-of-laws rules.  The Plan shall
also be construed in a manner that is consistent and compliant with Section 409A
of the Code, and any regulations promulgated thereunder.  Any provision that is
noncompliant with Section 409A of the Code is void or deemed amended to comply
with Section 409A of the Code.  All payments to be made upon a termination of
employment under this Plan may only be made upon a “separation from service”
under Code Section 409A.  For purposes of Code Section 409A, the right to a
series of installment payments under the Plan shall be treated as a right to a
series of separate payments.  The Employer does not guarantee or warrant the tax
consequences of the Plan, and the participants shall in all cases be liable for
any taxes due with respect to Plan.

 

XVII.     BINDING AGREEMENT.  This Plan shall be binding upon and inure to the
benefit of the Employer, its successors and assigns, and the participants and
their heirs, executors, administrators and legal representatives.

 

XVIII.    MISCELLANEOUS.

 

A.    The liabilities and obligations of the Employer hereunder shall be binding
upon any successor corporation or entity which succeeds to all or substantially
all of the assets and business of the Employer by merger, purchase or other
transaction.

 

10

--------------------------------------------------------------------------------


 

B.    All costs and expenses incurred in the administration of the Plan shall be
borne by the Employer.

 

IN WITNESS WHEREOF, Matson, Inc. has caused this Plan to be executed by its duly
authorized officers, effective as of the Effective Date.

 

 

 

MATSON, INC.

 

 

 

 

 

By

 

 

 

Its

 

 

 

 

 

By

 

 

 

Its

 

 

11

--------------------------------------------------------------------------------